t c memo united_states tax_court lionel d kolker petitioner v commissioner of internal revenue respondent docket no 5724-04l filed date lionel d kolker pro_se karen nicholson sommers for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liability for the liability when the petition in this case was filed petitioner resided in san diego california petitioner and cheryl kolker filed a joint federal_income_tax return for showing a balance due respondent assessed the income_tax_liability shown on the return as well as interest and penalties additions to tax respondent sent petitioner a notice_and_demand for payment but petitioner did not pay the liability consequently respondent mailed to petitioner a final notice--notice of intent to levy and notice of your right to a hearing dated date that among other things informed petitioner that respondent intended to levy to collect the liability and that petitioner could request a hearing with respondent’s appeals_office on date petitioner submitted a form request for a collection_due_process_hearing hearing request but respondent has no record of having received it on date petitioner sent respondent a copy of the hearing request because respondent had no record of having received the original request respondent treated the date correspondence as an equivalent_hearing request petitioner’s equivalent_hearing request was assigned to settlement officer cynthia chadwell ms chadwell ms chadwell had had no prior involvement with respect to petitioner’s liability by letter dated date ms chadwell scheduled a telephone hearing for date and advised petitioner among other things as follows the appeals_office would not offer a face-to-face hearing if the only issues that petitioner wanted to address were frivolous or groundless the hearing request was not received within the 30-day period provided in sec_6330 but petitioner could raise the issue of the timeliness of his request at the hearing petitioner should complete and submit form 433-a collection information statement for individuals with the documents required by the form and petitioner should provide proof that he filed hi sec_2001 and sec_2002 federal_income_tax returns petitioner responded to the date letter by letter dated date in that letter petitioner requested a face-to-face hearing and stated that he had post office receipts to prove that he had timely requested a hearing under sec_6330 by letter dated date ms chadwell scheduled a face-to-face hearing for date the hearing date was subsequently changed to date at petitioner’s request petitioner’s hearing under sec_6330 was held on date the hearing was audiotaped and transcribed at the hearing ms chadwell reminded petitioner of her prior requests for information including a completed form 433-a and of her admonition that she would not consider frivolous or groundless arguments petitioner stated that he had not completed form a but that he was interested in resolving the collection issue although petitioner produced documentation to show that he had timely requested a hearing pursuant to sec_6330 petitioner raised no other relevant issue and presented no evidence to prove either that he did not owe the liability that the liability had been paid or that a collection alternative was appropriate instead petitioner and a friend whom he had brought to the hearing pressed ms chadwell to discuss whether petitioner had an obligation to file a return and pay tax when petitioner and his friend refused to discuss collection alternatives ms chadwell terminated the hearing respondent subsequently issued a notice_of_determination concerning collection action s under sec_6320 and or dated date which sustained the proposed levy action in the notice_of_determination respondent concluded that petitioner had not raised any valid issue regarding the merits of the underlying tax_liability or the appropriateness of the proposed levy action and determined that all of the requirements imposed by sec_6330 for a valid levy had been satisfied in the notice_of_determination respondent concluded that the proposed levy balanced the need for the efficient collection of tax with the concern that the collection action be no more intrusive than necessary warned petitioner that this court was authorized to impose monetary sanctions of up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless and stated that petitioner’s positions in this case had no merit and were groundless petitioner submitted a timely petition appealing respondent’s determination which we filed on date in an addendum attached to the petition petitioner asserted inter alia that the internal_revenue_service irs had not established that he was a taxpayer that the hearing was a sham that ms chadwell was biased and that the law did not create the alleged obligation on date we received and filed respondent’s summary_judgment motion by order dated date we ordered petitioner to file a response to respondent’s motion on or before date petitioner did not do so on date we received and filed petitioner’s motion to strike respondent’s motion for summary_judgment which we denied on date 2petitioner submitted a response to respondent’s motion on date but it was returned to petitioner as untimely on date petitioner submitted a document entitled petitioner’s motion accept response as timely which we filed as of that date and denied on date the response that was attached repeated the arguments contained in the petition and other submissions discussion a sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 additionally at the hearing a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 the determination of the appeals officer under sec_6330 except a determination regarding the underlying tax_liability that is made pursuant to sec_6330 is reviewed for abuse_of_discretion sego v commissioner supra pincite where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo id a hearing officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment was made and that a notice_and_demand for payment was sent to the taxpayer in accordance with sec_6303 118_tc_162 absent a showing of irregularity a transcript that shows such information is sufficient to establish that the procedural requirements of sec_6330 have been met id pincite in this case the undisputed facts set forth in respondent’s motion declarations in support of the motion and attached exhibits establish that respondent has satisfied the requirements of sec_6330 ms chadwell who had had no prior involvement with respect to the unpaid tax_liabilities before the sec_6330 hearing as required by sec_6330 verified that proper assessments were made as reflected on computer transcripts attached to the motion for summary_judgment and in the notice_of_determination and that the requisite notices had been sent to petitioner ms chadwell also considered petitioner’s argument and rejected it as not relevant and frivolous following the hearing ms chadwell made a determination upholding the proposed levy action after concluding that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the proposed levy action in an addendum to his petition petitioner listed the following reasons why the proposed levy should not be sustained respondent issued arbitrary legal opinions in that a respondent determined that petitioner had not made a timely hearing request under sec_6330 b despite repeated requests respondent failed to produce any facts to support his opinion that petitioner was a taxpayer c petitioner was not permitted to inquire at the hearing what in the constitution created his alleged obligation to file a return and pay tax d there is no evidence that the law created any obligation to file a return and pay tax respondent asserted the same arguments in motions to dismiss filed in other cases respondent delayed years in providing the sham hearing in this case and without facts an assessment is arbitrary an arbitrary assessment presents a justiciable controversy that the court must decide with the exception of the argument regarding the timeliness of his hearing request all of petitioner’s arguments are frivolous and groundless see 783_f2d_934 9th cir taxpayer’s argument that he is not a taxpayer is frivolous tolotti v commissioner tcmemo_2002_ taxpayer’s argument that commissioner must identify constitutional and statutory provisions that make taxpayer liable for federal_income_tax is frivolous affd 70_fedappx_971 9th cir it is well established that we need not refute frivolous arguments with copious citation and extended discussion 114_tc_136 citing 737_f2d_1417 5th cir petitioner complains about the alleged bias of ms chadwell and describes the hearing as a sham because ms chadwell would not engage in a discussion of the legal basis for hi sec_3after reviewing petitioner’s mailing receipts at the hearing settlement officer chadwell conceded at the hearing that petitioner had filed a timely hearing request under sec_6330 and that petitioner is entitled to a hearing under sec_6330 and to appeal the determination that resulted therefrom obligation to file a tax_return and pay tax the transcript of the hearing amply demonstrates that ms chadwell provided a meaningful opportunity to present relevant nonfrivolous arguments why the levy should not be allowed to proceed but petitioner repeatedly refused to provide any such arguments and the information necessary to support them for example despite several requests for information regarding petitioner’s financial condition made both before and during the hearing petitioner failed to provide it when petitioner did not cooperate ms chadwell justifiably terminated the hearing her decision to terminate the hearing was not evidence of bias rather it demonstrated that there is a limit to the tax system’s tolerance for unproductive and frivolous exchanges regarding a taxpayer’s obligations to file returns and pay tax on this record we conclude that there is no genuine issue of material fact requiring a trial in this case and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law b sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless sec_6673 applies to proceedings under sec_6330 115_tc_576 in proceedings under sec_6330 we have imposed the penalty on taxpayers who have raised frivolous and groundless arguments with respect to the legality of the federal tax laws see eg 118_tc_365 affd 329_f3d_1224 11th cir eiselstein v commissioner tcmemo_2003_22 yacksyzn v commissioner tcmemo_2002_99 this is not the first time that petitioner has wasted the time of the federal courts and the commissioner with arguments like the ones made in this case petitioner attached to his petition a copy of a motion to dismiss for failure to state a claim upon which relief can be granted which was filed by respondent in kolker v commissioner docket no another case commenced by petitioner in this court in docket no petitioner made arguments identical in most respects to those raised in this case we granted respondent’s motion to dismiss and imposed a penalty of dollar_figure under sec_6673 because of petitioner’s frivolous arguments the u s court_of_appeals for the ninth circuit affirmed our order in an unpublished opinion and imposed an additional penalty of dollar_figure under sec_6673 kolker v commissioner no 9th cir date petitioner has had plenty of warning that he risked incurring a monetary penalty by making these arguments petitioner has repeatedly wasted the federal tax system’s resources and his conduct deserves an appropriate and severe sanction we shall require petitioner to pay to the united_states a penalty under sec_6673 of dollar_figure an appropriate order and decision will be entered
